Exhibit 10.126

Trademark License Agreement

THIS AGREEMENT is entered into this March 10, 2010 (“Effective Date”), by and
between Senetek PLC (“Licensor”), and Skinvera LLC (“Licensee”).

WITNESSETH

WHEREAS, Licensor owns certain trademarks identified in Exhibit A to this
Agreement (“Trademarks”);

WHEREAS, Licensee desires to use the Trademarks within the Territory covered by
this Agreement; and

WHEREAS, Licensor is willing, subject to the terms and conditions of this
Agreement, to grant to Licensee the right to use the Trademarks in connection
with and as a condition precedent to the closing of the transactions
contemplated by the Asset Purchase Agreement, dated as of the date hereof (the
“Asset Purchase Agreement”), by and between the Licensor and the Licensee,

WHEREAS, Licensee is willing, subject to the terms and conditions of this
Agreement, to accept such rights and obligations, in connection with and as a
condition precedent to the closing of the transactions contemplated by the Asset
Purchase Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and intending to be legally bound, the parties hereby agree as
follows.

ARTICLE 1 DEFINITIONS

Affiliate or Affiliates. “Affiliate” or “Affiliates” shall mean any corporation,
firm, partnership, or other entity, whether de jure or de facto, that directly
or indirectly owns, is owned by, or is under common ownership with a party to
this Agreement to the extent of at least 50 percent of the equity having the
power to vote on or direct the affairs of the entity and any person, firm,
partnership, corporation, or other entity actually controlled by, controlling,
or under common control with a party to this Agreement.

Consideration. “Consideration” shall have the meaning set forth in Article 3
hereto.

Effective Date. “Effective Date” is as defined immediately prior to the Recitals
at the beginning of this Agreement.

Licensee. “Licensee” shall mean the entity referred to as such set forth in the
preamble hereto and its Affiliates.

Licensor. “Licensor” shall mean the entity referred to as such set forth in the
preamble hereto.

Products. “Products” shall mean the products or services identified on Exhibit
A.

Territory. “Territory” shall mean the territory identified on Exhibit A.

Third Party or Third Parties. “Third Party” or “Third Parties” shall mean any
entity other than a party to this Agreement or an Affiliate.

Trademark or Trademarks. “Trademark” or “Trademarks” shall mean any one of the
trademarks listed in Exhibit A hereto.



--------------------------------------------------------------------------------

ARTICLE 2 GRANT OF RIGHT TO USE TRADEMARKS

SECTION 2.1. Grant by Licensor. Licensor grants to Licensee the non-exclusive
right to use, and Licensee shall use only, the Trademarks in the Territory in
association with the Products.

SECTION 2.2. Further Assignments and Sublicenses. Licensee shall be entitled to
assign, sublicense, make available, or otherwise transfer or disclose any right
to use, develop, or otherwise enjoy any of the Trademarks without the further
consent of Licensor. [TO BE CONFIRMED]

SECTION 2.3. Quality.

a. Product sold by Licensee or by any person to whom the Licensee makes a
further assignment or sublicense in accordance with Section 2.2 (“Sublicensee”)
shall meet the quality control standards and specifications established from
time to time by Licensor, including any requirements of applicable regulatory
agencies in the Territory. Licensor shall have the right, at its expense, to
audit Licensee’s or Sublicensee’s satisfaction of such quality control quality
control standards and specifications from time to time on a reasonable basis and
on reasonable prior notice to Licensee or Sublicensee.

b. In the event that quality control of Licensee or Sublicensee falls below
Licensor’s standards and specifications, Licensor shall give Licensee written
notice of such failures, and Licensee shall, at its expense and within the
reasonable period set out in the notice, take such corrective action as is
necessary to restore quality to the appropriate level.

ARTICLE 3 CONSIDERATION. As consideration for the rights granted under this
Agreement, Licensee has entered into the Asset Purchase Agreement and has agreed
to pay the consideration set forth in the Asset Purchase Agreement
(“Consideration”).

ARTICLE 4 WARRANTIES AND REPRESENTATIONS

SECTION 4.1. Of Licensor. Licensor warrants that

a. It owns the exclusive right, title, and interest in each Trademark for the
Territory;

b. Each Trademark is valid and enforceable in the Territory;

c. Use of any Trademark does not infringe on any rights of Third Parties; and

d. It has the right and authority to enter into this Agreement.

SECTION 4.2. Of Licensee. Licensee warrants that it has the right and authority
to enter into this Agreement.

ARTICLE 5 TRADEMARK OWNERSHIP

SECTION 5.1. Legal Ownership. Licensee acknowledges Licensor’s exclusive legal
right, title, and interest in and to all Trademarks. Licensee shall not at any
time do or cause to be done, or fail to do or cause to be done, any act or
thing, directly or indirectly, contesting or in any way impairing Licensor’s
right, title, or interest in any Trademark. Every use of any Trademark by
Licensee shall inure to the benefit of Licensor.



--------------------------------------------------------------------------------

ARTICLE 6 TERM AND TERMINATION

SECTION 6.1. Term. Subject to Section 6.2, this Agreement shall remain in effect
as of the Effective Date until the eighteen month anniversary thereafter.

SECTION 6.2. Termination. Neither party shall have the right to terminate this
Agreement at any time, absent the occurrence of any of the following events:

a. Failure or neglect of a party to perform covenants or provisions of this
Agreement if such default is not corrected within 30 days after receiving
written notice from the other party with respect to such default;

b. Any act, determination, filing, judgment, declaration, notice, appointment of
receiver or trustee, failure to pay debts, or other events under any law
applicable to a party indicating the insolvency or bankruptcy of such party; or

c. Any extraordinary governmental action, including, without limitation, seizure
or nationalization of assets, stock, or other property relating to a party.

SECTION 6.3. Rights and Duties Upon Termination. On termination of this
Agreement,

a. Licensor shall have the right to retain or receive the Consideration as
applicable; and

b. Licensee shall discontinue all use of any Trademark and shall have no further
right, title, or interest in any Trademark.

ARTICLE 7 MISCELLANEOUS

SECTION 7.1. Notices. Any and all notices, elections, offers, acceptances, and
demands permitted or required to be made under this Agreement shall be in
writing, signed by the person giving such notice, election, offer, acceptance,
or demand and shall be delivered personally, or sent by registered or certified
mail, with a copy by facsimile, to the party, addressed as follows:

If to Licensor:

Senetek plc

301 Central Ave, #384

Hilton Head, South Carolina 29926

Attention: John Ryan

Tel: 842.290.8930

Fax: 843.842.7248

Email: jryan@senetek.net

If to Licensee:

Skinvera LLC

2951 Marion Drive, Unit # 121

Las Vegas, NV 89115

Attention: Frank Massino

Tel: 842.290.8930

Fax: 843.842.7248

Email: jryan@senetek.net



--------------------------------------------------------------------------------

The date of personal delivery or the date of mailing, as the case may be, shall
be the date of such notice, election, offer, acceptance, or demand.

SECTION 7.2. Force Majeure. If the performance of any part of this Agreement by
either party, or of any obligation under this Agreement, is prevented,
restricted, interfered with, or delayed by reason of any cause beyond the
reasonable control of the party liable to perform, unless conclusive evidence to
the contrary is provided, the party so affected shall, on giving written notice
to the other party, be excused from such performance to the extent of such
prevention, restriction, interference, or delay, provided that the affected
party shall use its reasonable best efforts to avoid or remove such causes of
nonperformance and shall continue performance with the utmost dispatch whenever
such causes are removed. When such circumstances arise, the parties shall
discuss what, if any, modification of the terms of this Agreement may be
required to arrive at an equitable solution.

SECTION 7.3. Binding Effect, Assignment, Etc. This Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their permitted
assigns and successors-in-interest. Neither party may assign any right, or
delegate any obligation hereunder without the express prior written consent of
the other, which consent shall be strictly at the discretion of such other party
and may be contingent, if given, upon such terms and conditions as it sees fit.

SECTION 7.4. Amendment. No change, modification, or amendment of this Agreement
shall be valid or binding on the parties unless such change or modification
shall be in writing signed by the parties hereto.

SECTION 7.5. Remedies Cumulative. The remedies of the parties under this
Agreement are cumulative and shall not exclude any other remedies to which the
party may be lawfully entitled.

SECTION 7.6. Further Assurances. Each party hereby covenants and agrees that it
shall execute and deliver such deeds and other documents as may be required to
implement any of the provisions of this Agreement.

SECTION 7.7. No Waiver. The failure of any party to insist on strict performance
of a covenant hereunder or of any obligation hereunder shall not be a waiver of
such party’s right to demand strict compliance therewith in the future, nor
shall the same be construed as a novation of this Agreement.

SECTION 7.8. Integration. This Agreement, together with the Asset Purchase
Agreement, constitute the full and complete agreement of the parties.

SECTION 7.9. Captions. Titles or captions of articles and sections contained in
this Agreement are inserted only as a matter of convenience and for reference,
and in no way define, limit, extend, or describe the scope of this Agreement or
the intent of any provision hereof.

SECTION 7.10. Number and Gender. Whenever required by the context, the singular
number shall include the plural, the plural number shall include the singular,
and the gender of any pronoun shall include all genders.

SECTION 7.11. Counterparts. This Agreement may be executed in multiple copies,
each of which shall for all purposes constitute an Agreement, binding on the
parties, and each partner hereby covenants and agrees to execute all duplicates
or replacement counterparts of this Agreement as may be required. Facsimile or
.pdf signatures shall be deemed originals for all purposes hereunder.



--------------------------------------------------------------------------------

SECTION 7.12. Computation of Time. Whenever the last day for the exercise of any
privilege or the discharge of any duty hereunder shall fall on a Saturday,
Sunday, or any public or legal holiday, whether local or national, the person
having such privilege or duty shall have until 5:00 p.m. in New York, New York
(USA) on the next succeeding business day to exercise such privilege, or to
discharge such duty.

SECTION 7.13. Costs and Expenses. Unless otherwise provided in this Agreement,
each party shall bear all fees and expenses incurred in performing its
obligations under this Agreement.

SECTION 7.14. Governing Law, Jurisdiction, Etc. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York
applicable to contracts performed wholly within New York.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above by their duly authorized officers.

 

SENETEK PLC    Name: John Ryan Title: Chief Executive Officer SKINVERA LLC   
Name: Frank Massino Title: Manager



--------------------------------------------------------------------------------

EXHIBIT A

 

I. Trademarks

Senetek